Catón, J. I am of opinion that the appellants were concluded by the judgment against them in the garnishee proceeding. They were regularly summoned to answer whether they did not owe the defendant twenty-one dollars. They failed to appear and answer at all and were defaulted, and judgment was entered against them for the amount. They thereby admitted an indebtedness to the defendant of at least that amount; and that admission was as conclusive upon them as if they had appeared and denied the indebtedness ; and upon a trial a jury had found the existence of the indebtedness. Had there been such a trial, and the indebtedness had been proved to the satisfaction of a jury, and a verdict and judgment had been accordingly rendered, would it be compatible with the intention of the statute, after paying that judgment, to allow them again to litigate the matter with the defendant ? If they paid his debt at his request, it was not as an advance and accommodation for him, but as a duty and an obligation to him. The law can imply no other request on his part for them to pay his debt. They can only recover against him for money paid to his use and at his request,—where the request either express or implied is, that they shall pay it as an advance to him and for his accommodation. The law can imply no such request here, but only that they should pay and satisfy the judgment against him out of money which they owed him. If we cannot imply that request, we can certainly imply no other, and then we must hold that the money was paid without his request, in which event he is not liable to reimburse it, for they cannot become his debtors against or without his consent, express or implied. The judgment must be affirmed. Judgment affirmed.